Citation Nr: 9908958	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-27 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for 
adenocarcinoma of the lung as a result of asbestos exposure. 


REMAND

The veteran and his representative essentially maintain that 
he spent most of his time in the Air Force in a sheet metal 
shop and worked with various types of materials from asbestos 
to zinc-based paints.  It is claimed that as a result he was 
exposed to asbestos and this is responsible for his 
development of adenocarcinoma of the right lung.  The 
veteran's report of discharge from service reflects that his 
military occupational specialty was as an airframe repair 
specialist.  

A review of the evidence of record discloses that in 1996 the 
veteran was seen for a mass lesion in the right midlung 
field.  In July 1996 he underwent operative procedures and 
was diagnosed as having bronchogenic carcinoma of the right 
middle lobe.  Notation was made that he had had a negative 
chest X-ray study a few years previously, but now had a huge, 
golf ball-sized lesion of the right midlung field.  Notation 
was also made that he had been a heavy smoker. 

Submitted at a personal hearing before a hearing officer at 
the RO in July 1998 was an affidavit from an individual who 
was stationed at Cannon Air Force Base from December 1975 to 
August 1979 as a machinist.  The individual stated that he 
worked directly across from the sheet metal shop where the 
veteran was assigned.  He recalled the veteran worked with 
various types of materials from asbestos to zinc-based 
paints.  He stated that for a long period of time the only 
type of protection the veteran had was a soft-faced mask.  He 
stated the veteran did not receive a respirator-type mask 
until he was ready to leave the Air Force around July 1979.  

In a July 1998 communication Michael C. Moore, M.D., stated 
that he had been asked to write a letter regarding the 
veteran's recent diagnosis of adenocarcinoma of the right 
lung which had metastasized to the brain.  The veteran was 
"interested" in the position "confirming the possibility" 
that asbestos exposure could play a roll in the development 
of lung cancer.  He stated he had told the veteran that he 
would be more than happy to supply the information and he 
stated that "patients who have had exposure to asbestos do 
have a risk of developing lung cancer, particularly if they 
are cigarette smokers as well," which he stated the veteran 
had a long history of. 

Also of record is an August 1998 communication from another 
physician, Juan J. Macho, M.D., who stated that "according to 
the patient's history he was exposed to asbestos during his 
military service and it is possible his lung cancer may be 
related to his exposure at that time."  

A review of the evidence of record discloses the veteran has 
never been accorded an examination of the respiratory system 
by VA.  The Board believes that a pulmonary examination, to 
include a medical opinion as to the etiology of the 
appellant's adenocarcinoma of the right lung is necessary for 
a fully informed adjudication. 

The veteran's service personnel records are not currently a 
part of the claim folder.  These records could be pertinent 
to a determination as to whether the veteran was exposed to 
asbestos in service.

The Board also notes that in his brief on appeal submitted to 
the Board in March 1999, the veteran's representative 
requested that this claim be remanded for additional 
development.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify all medical 
care providers who have treated him for 
his respiratory problems and asbestosis 
since separation from service.  After 
securing any necessary authorization, the 
RO should obtain copies of all records 
that have not been previously associated 
with the claims folder.  

2.  Through official channels, including 
the National Personnel Records Center, 
and all other available sources, the RO 
should request the veteran's military 
personnel records for association with 
the claims folder.  

3.  Thereafter, the RO should afford the 
veteran a pulmonary examination by an 
individual familiar with pulmonary 
diseases.  The claims file and a copy of 
this REMAND should be made available and 
reviewed by the examiner prior to 
conduction and completion of the 
examiner.  All necessary tests and 
studies are to be conducted, to include 
X-ray examination and pulmonary function 
testing, and all findings should be 
reported legibly and in detail.  The 
examiner should elicit from the veteran 
an explanation as to the nature and 
extent of exposure to asbestos in service 
and after service.  A specialist should 
then comment on:  

(a) Whether the appellant has any 
asbestos-related pulmonary diseases or 
disabilities; and 

(b) whether any asbestos-related 
pulmonary disease or disability noted is 
as likely as not due to the asbestos 
exposure in service, or whether it is due 
to post service asbestos exposure.  If 
such a determination cannot be made from 
the evidence of record, the specialist 
should specifically say so.  In any case, 
the specialist should comment on whether 
it is at least as likely as not that 
exposure to asbestos in service caused 
any noted asbestos-related pulmonary 
disease or disability.  

(c) Whether any nonasbestos-related 
pulmonary disease is at least as likely 
as not etiologically related to service.  

The complete rationale for any opinion 
expressed should be provided in detail.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above-
requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that it is in complete compliance with 
the directives of this REMAND and if not, 
the RO should take corrective procedures.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of the veteran's 
entitlement to service connection for 
adenocarcinoma of the right lung due to 
alleged asbestos exposure.  

If the benefit sought is not granted to the veteran's 
satisfaction, he and his representative should be furnished 
with a supplemental statement of the case.  A reasonable 
period of time for response should be afforded.  Thereafter, 
the case should be returned to the Board for final appellate 
review, if in otherwise in order.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


